             Case 5:19-cv-00133-XR Document 1 Filed 02/14/19 Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

 PINNACLE AGRICULTURE                              §
 DISTRIBUTION, INC. doing business as              §
 SANDERS,                                          §
                                                   §
         Plaintiff,                                §
                                                   §                         Case No. 5:19-cv-00133
 v.                                                §
                                                   §
 SANDRA JO LOTHRINGER and                          §
 GREG LEE LOTHRINGER,                              §
                                                   §
         Defendants.                               §

                             PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

        PINNACLE AGRICULTURE DISTRIBUTION, INC. doing business as SANDERS

(“Plaintiff”) files its Original Complaint complaining of SANDRA JO LOTHRINGER and GREG

LEE LOTHRINGER (collectively, “Defendants”) and respectfully shows the Court as follows:

                                                I.
                                             PARTIES

        1.      Plaintiff is a Mississippi corporation with its principal place of business in Loveland

County, Colorado.

        2.      Defendant SANDRA JO LOTHRINGER is a Texas citizen and may be served with

process at her place of business or abode at the following address or wherever she may be found:

11607 FM 117 W, Dilley, Frio County, TX 78017.

        3.      Defendant GREG LEE LOTHRINGER is a Texas citizen and may be served with

process at her place of business or abode at the following address or wherever he may be found:

11607 FM 117 W, Dilley, Frio County, TX 78017.



PLAINTIFF’S ORIGINAL COMPLAINT – Page 1
04064.0026
              Case 5:19-cv-00133-XR Document 1 Filed 02/14/19 Page 2 of 7



                                                II.
                                     JURISDICTION AND VENUE

        4.          Plaintiff incorporates herein by reference the above-numbered and below-

numbered paragraphs.

        5.          Plaintiff is a citizen of Colorado and Mississippi.     Plaintiff is a corporation

incorporated under the laws of Mississippi with its principal place of business in Colorado.

Defendants are citizens of Frio County, Texas. The amount in controversy, without interest and

costs, exceeds the sum or value specified by 28 U.S.C. § 1332.

        6.          Venue is proper in this District under 28 U.S.C. § 1391 because Defendants reside

in this District.

                                                  III.
                                                 FACTS

        7.          Plaintiff seeks to recover a liquidated debt owed by Defendants in connection with

the sale of agricultural products as set forth herein.

        8.          Plaintiff is an agriculture wholesaler dedicated to providing seed, chemicals, and

fertilizer to its clients.

        9.          Defendants and Plaintiff entered into that certain Settlement Agreement and

Release dated on or about May 29, 2018 (the “Agreement”) (see Exhibit “A-1”) with regard to

then-past due amounts owed to Plaintiff for goods and services purchased by Defendants for use

in Defendants’ farming and agricultural business operations, and in connection therewith, that

certain Note and Security Agreement payable by Defendants to Pinnacle on or about February 26,

2017 with an extended maturity date of January 15, 2018.

        10.         Pursuant to the terms of the Agreement, Defendants “did not dispute” that they were

indebted to Plaintiff in the amount of $538,435.93 (the “Indebtedness”).



PLAINTIFF’S ORIGINAL COMPLAINT – Page 2
04064.0026
              Case 5:19-cv-00133-XR Document 1 Filed 02/14/19 Page 3 of 7



        11.     Pursuant to the terms of the Agreement, Defendants further agreed to pay the

Indebtedness in the following monthly installments: The first installment of not less than

$100,000.00 due on or before June 19, 2018; and monthly installments thereafter beginning on

July 19, 2018 of not less than $75,000.00 until the balance is paid in full.

        12.     Defendants made monthly installment payments for June in the amount of

$100,000.00, July in the amount of $75,000.00, August in the amount of $75,000.00, September

in the amount of $75,000.00, October in the amount of $75,000.00, and a partial payment for

November in the amount of $35,000.00.

        13.     Defendants are in default of the Agreement due to Defendants’ failure to make the

remaining monthly installment payments in accordance with the Agreement.

        14.     The Indebtedness and Agreement represent a transaction or series of transactions

for which a systematic record has been kept and maintained by Plaintiff, as shown in Plaintiff’s

customer statement (the “Customer Statement”) (see Exhibit “A-2”). The Customer Statement

represents the principal amount due as the date of filing to be $79,010.52, exclusive of accrued

interest and additional interest that will accrue, costs, and attorney’s fees. The Customer Statement

also reflects that the principal balance has accrued interest through January 31, 2019 in the amount

of $36,338.35. Interest will continues to accrue pursuant to Paragraph 2 of the Agreement.

        15.     Defendants, therefore, are indebted to Plaintiff in the amount of $115,348.87, plus

interest that will accrue, costs, and attorney’s fees.

        16.     This amount is just and true, is past due and owing, and all lawful credits, payments,

and offsets have been allowed.

        17.     By letter dated May 1, 2018, Plaintiff presented its claim to Defendants, but the

foregoing amount remains unpaid (see Exhibit “A-3”).



PLAINTIFF’S ORIGINAL COMPLAINT – Page 3
04064.0026
              Case 5:19-cv-00133-XR Document 1 Filed 02/14/19 Page 4 of 7



        18.     Plaintiff now sues Defendants for the following amounts: principal sum due and

owing of $79,010.52, plus accrued interest through January 31, 2019 in the amount of $36,338.35,

after allowing for all just and lawful offsets, payments, and credits, plus interest that will accrue,

costs, and attorney’s fees.

        19.     The Declaration of Nick Koski, including Exhibits “A-1”, “A-2”, and “A-3”

thereto, is attached hereto as Exhibit “A” and fully incorporated by reference herein for all

purposes.

                                              IV.
                                          COUNT ONE
                                      BREACH OF CONTRACT

        20.     Plaintiff incorporates herein by reference the above-numbered and below-

numbered paragraphs.

        21.     Plaintiff and Defendants entered into a valid contract or contracts regarding

repayment of funds used to purchase goods and services. Plaintiff has fully performed its

obligations under such contract or contracts. Despite demand, Defendants have failed to pay

amounts due and owing under such contact or contracts. Defendants’ failure to pay the outstanding

balance constitutes breach of contract.

        22.     As a result of Defendant’s breach of contract, Plaintiff is entitled to recover the

following amounts: principal sum due and owing of $79,010.52, plus accrued interest through

January 31, 2019 in the amount of $36,338.35, after allowing for all just and lawful offsets,

payments, and credits, plus interest that will accrue, costs, and attorney’s fees.




PLAINTIFF’S ORIGINAL COMPLAINT – Page 4
04064.0026
              Case 5:19-cv-00133-XR Document 1 Filed 02/14/19 Page 5 of 7



                                             V.
                                       COUNT TWO
                                 ATTORNEY’S FEES AND COSTS

        23.     Plaintiff incorporates herein by reference the above-numbered and below-

numbered paragraphs.

        24.     As a result of Defendants’ conduct, Plaintiff retained the services of Johnson

Stephens & Leal, PLLC, licensed attorneys, to enforce its rights and protect its legal interests and

has agreed to pay Johnson Stephens & Leal, PLLC its reasonable and necessary attorney’s fees

and expenses.

        25.     Plaintiff has presented its claim and demand for payment in writing to Defendant

by demanding payment of the sums alleged. Plaintiff’s demand was presented more than thirty

(30) days before the trial hereof.

        26.     Plaintiff is entitled to its reasonable and necessary attorney’s fees under Chapter 38

of the Texas Civil Procedures & Remedies Code.

                                              VI.
                                     CONDITIONS PRECEDENT

        27.     All conditions precedent to recovery for the relief sought herein have occurred or

have been satisfied.

        28.     Plaintiff affirmatively pleads the discovery rule as it relates to the limitation periods

applicable to the claims herein. This Complaint was filed within the applicable limitations periods

or filed within the limitations period from the time Plaintiff discovered or should have discovered,

through the exercise of reasonable care and diligence, the facts establishing the elements of the

asserted claims or causes of action asserted herein. Plaintiff also affirmatively pleads that any

limitations period has been tolled.




PLAINTIFF’S ORIGINAL COMPLAINT – Page 5
04064.0026
            Case 5:19-cv-00133-XR Document 1 Filed 02/14/19 Page 6 of 7



                                                VII.
                                              PRAYER

        WHEREFORE, Plaintiff requests that Defendants be cited to appear and answer herein and

that upon final hearing or trial of this cause, Plaintiff be granted judgment against Defendants for

the following:

                 1.      Judgment against Defendants as set forth herein above, and in an amount
                         proven at trial or hearing within the jurisdictional limits of this Court;

                 2.      Benefit of the bargain damages, out of pocket costs, reliance damages, and
                         actual and economic damages;

                 3.      Reasonable and necessary attorney’s fees through trial and all subsequent
                         appeals;

                 4.      Costs of court;

                 5.      Pre-judgment interest as allowed by contract law;

                 6.      Post-judgment interest as allowed by contract law;

                 7.      All writs and processes necessary to effectuate the relief granted; and

                 8.      Such other and further relief, at law or in equity, to which Plaintiff may
                         show itself justly entitled.




PLAINTIFF’S ORIGINAL COMPLAINT – Page 6
04064.0026
            Case 5:19-cv-00133-XR Document 1 Filed 02/14/19 Page 7 of 7



                                          Respectfully submitted,

                                          JOHNSON STEPHENS & LEAL, PLLC

                                             By: /s/ Sarah L. Stephens
                                                Sarah L. Stephens
                                                State Bar No. 24086110
                                                sstephens@jsllawfirm.com
                                                4809 Cole Avenue, Suite 260
                                                Dallas, TX 75205
                                                (972) 646-0624 Telephone
                                                (214) 919-5941 Facsimile

                                          ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT – Page 7
04064.0026
